                                               United States Bankruptcy Court
                                                    District of Oregon
In re:                                                                                                     Case No. 19-32600-dwh
Wall to Wall Tile & Stone, LLC                                                                             Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0979-3                  User: Admin.                       Page 1 of 1                          Date Rcvd: Sep 10, 2019
                                      Form ID: pdf018                    Total Noticed: 3

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Sep 12, 2019.
db              Wall to Wall Tile & Stone, LLC,   1500 D Street,    Vancouver, WA 98663-3439
aty            +JASON J. ROSELL,   150 California Street 15th Floor,    San Francisco, CA 94111-4554
intp           +Tyler Kruckenberg,   28700 NE Lewisville Hwy,    Battle Ground, WA 98604-7536

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Sep 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on September 10, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0




                                   Case 19-32600-dwh11                 Doc 156        Filed 09/12/19
                                                                                     DISTRICT OF OREGON
                                                                                          FILED
                                                                                       September 10, 2019
                                                                                  Clerk, U.S. Bankruptcy Court



     Below is an order of the court.




                                                                  _______________________________________
                                                                             DAVID W. HERCHER
                                                                            U.S. Bankruptcy Judge




                             UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF OREGON
   In re                                                 Lead Case No. 19-32600-dwh11
                                                         (Jointly Administered with Case Nos.
   Wall to Wall Tile & Stone, LLC,                       19-32599-dwh11 and 19-32603-dwh11)
   Wall to Wall Tile & Stone – Oregon LLC,               ORDER AUTHORIZING EMPLOYMENT
   Wall to Wall Tile & Stone – Idaho LLC,                OF PACHULSKI STANG ZIEHL & JONES
                                                         LLP AS COUNSEL FOR THE
            Joint Debtors.                               UNSECURED CREDITORS COMMITTEE

                  This matter came before the Court pursuant to the Application by the Official
   Committee of Unsecured Creditors (the “Committee”) to employ Pachulski Stang Ziehl &

   Jones LLP (“PSZJ”) as Local Counsel filed on August 9, 2019 (Docket No. 90) (the

   “Application”). Based on the Application and the documents submitted in support thereof,
   including PSZJ’s Verified Rule 2014 Statement, and after due deliberation the Court having

   determined that the relief requested in the Application is in the best interests of the Joint
   Debtors’ Estates and their creditors; NOW, THEREFORE, it is ORDERED:

           1.!    The Application is approved. Pursuant to 11 U.S.C. §§ 1103(a) and 328, the

   Committee is authorized to employ the law firm of Pachulski Stang Ziehl & Jones LLP as



Page 1 of 2 – ORDER AUTHORIZING EMPLOYMENT OF              LEONARD LAW GROUP LLC
              PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL    1 SW Columbia, Ste. 1010
              FOR THE UNSECURED CREDITORS COMMITTEE             Portland, Oregon 97204
                                                                                                   leonard-law.com




                     Case 19-32600-dwh11            Doc 156      Filed 09/12/19
    counsel effective as of July 31, 2019, to perform the services set forth in the Application, on the
    terms set forth in the Application; and

          2.!       The compensation of PSZJ shall be subject to Court approval in accordance with

    Sections 330 and 331 of the Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and
    the Local Rules of this Court, including procedures established under Local Bankruptcy Rule

    2016-1.

                                                   ###

                   CERTIFICATION OF COMPLIANCE WITH LBR 9021-1(a)(2)(A)

                I certify that I have complied with the requirements of LBR 9021-1(a)(2)(A).
   PRESENTED BY:

   LEONARD LAW GROUP LLC
      /s/ Timothy A. Solomon
      Justin D. Leonard, OSB 033736
      Timothy A. Solomon, OSB 072573
      Holly C. Hayman, OSB 114146
   Proposed Local Counsel for Official Committee of Unsecured Creditors

   c:     ECF Participants
          Interested Parties by US Mail




Page 2 of 2 – ORDER AUTHORIZING EMPLOYMENT OF              LEONARD LAW GROUP LLC
              PACHULSKI STANG ZIEHL & JONES LLP AS COUNSEL    1 SW Columbia, Ste. 1010
              FOR THE UNSECURED CREDITORS COMMITTEE             Portland, Oregon 97204
                                                                                                leonard-law.com




                       Case 19-32600-dwh11          Doc 156      Filed 09/12/19
